Citation Nr: 0205812	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in March 2000 
of the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).  

This matter was remanded to the RO in May 2001 for additional 
development.  


FINDING OF FACT

The veteran's back disorder, including degenerative arthritis 
and stenosis of the lumbar spine, was not manifested until 
many years after the veteran's period of service, and is not 
related to disease or injury, including spinal anesthesia, 
during service.   


CONCLUSION OF LAW

The veteran's back disorder was neither incurred nor 
aggravated in service, and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA, 
38 U.S.C.A. § 5103A (d) (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Service records show that the veteran underwent airborne 
training and was awarded a parachute badge.    

An August 1950 induction into federal service examination 
indicates that examination of the spine, extremities, bones, 
joints, and muscles revealed no significant abnormalities.  
The report is silent for complaints of back pain.  A March 
1951 service examination indicates that examination of the 
veteran's spine was normal.  No defects were noted.  An April 
1951 service medical record reveals that the veteran 
underwent an appendectomy on April 25, 1951.  The service 
medical records indicate that the veteran underwent spinal 
anesthesia; he tolerated the procedure well.  He was released 
from the hospital on May 7, 1951.  A June 1952 service 
separation examination report reveals that examination of the 
spine was normal.  No defects were noted. 

In a June 1952 servicemen's statement concerning application 
for compensation from the VA, the veteran stated that he 
decided not to file for compensation at that time. 

In a December 1999 statement, Dr. T.B. stated that the 
veteran was a patient of his with a known history of 
degenerative arthritis of the lumbar spine.  Dr. T.B. 
indicated that the veteran was seen by a neurosurgeon who 
concluded that the veteran had symptoms with classic spinal 
claudication.  Dr. T.B. stated that multi-level spinal 
stenosis was diagnosed.  Dr. T.B. indicated that the veteran 
had asked for assistance with his VA claim and asked Dr. T.B. 
for a statement that the back disorder was aggravated by a 
spinal injection given in service.  Dr. T.B. stated that 
although he has not seen any illnesses from spinals, he has 
certainly seen that if a patient felt as though the 
[disorder] was linked to the spinal than perhaps it could 
worsen the underlying illness.  Dr. T.B. stated that the 
veteran also had activity in the military, including jumping 
and rigorous ranger training, which served to intensify his 
physical condition.  

An August 2001 VA examination report reveals that the veteran 
reported that he had an appendectomy with a spinal anesthesia 
in service.  He stated that he started to work in a Steel 
Mill from which occupation he retired.  The veteran reported 
that he did some farmwork after discharge and he noted the 
onset of pain in his lower back which has continued up until 
the present time.  At the present time, he did not take 
medication for his back.  He was not hospitalized since 
service and he has had no surgical procedures for his back.  
The VA examination report indicates that the impression was 
degenerative arthritis of the lumbar spine with questionable 
stenosis.  The examiner stated that he reviewed the medical 
records provided including the January 2000 statement by the 
veteran regarding his history of back problems starting in 
service.  The examiner also reviewed the statement by Dr. B. 
dated in December 1999.  

Regarding the relationship between the back disorder and in-
service spinal anesthesia and the veteran's military 
activities, the VA examiner stated that the veteran was 
examined in service in August 1950.  The August 1950 
examination report indicated that the muscular skeletal 
system was within normal limits.  The VA examiner stated that 
there were further physical examinations in service which all 
listed the musculoskeletal system as within normal limits.  
The VA examiner also stated that in the claims file, there 
was a form signed in June 1952 which states that the veteran 
was not filing any problems as far as the VA was concerned at 
discharge.  The VA examiner also noted that the form 
indicated that the veteran did pre-service work on a farm for 
a few years.  The VA examiner concluded that the veteran's 
back problems were the result of normal wear and tear of 
physical activities.  The examiner did not believe that the 
spinal anesthesia was a causative agent.  The examiner stated 
that for the spinal anesthesia to be a causative agent, the 
veteran should have had continuous symptomatology and the 
records did not show this.  The examiner stated that the 
veteran's normal military activities did not contribute to 
the veteran's present back problems and he based this 
conclusion on the lack of any symptomatology or treatment in 
service.     

In an October 2001 medical statement, Dr. T.B. stated that 
the veteran's medical problems included multi-level spinal 
stenosis.  Dr. T.B. stated that it was possible and as likely 
as not that the veteran's recurring problems especially his 
back condition were linked or caused by a surgical experience 
and/or his numerous parachute jumps while serving in the U.S. 
Army.  

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In a June 2000 statement of the case and in the 
February 2002 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   The veteran was notified of the VCAA in May 
2001.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records were obtained.  Review of the record reveals that the 
veteran was afforded a VA medical examination in August 2001 
to determine the nature and etiology of the back disorder.   

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  The 
Board finds that additional examination of the veteran is not 
necessary and the examinations performed were adequate.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran's 
claim has been adjudicated by the RO under the same statutory 
and regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

The Board also finds that the RO complied with the directives 
in the May 2001 remand.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998).  In May 2001, the RO asked the veteran to 
identify his health care providers who have treated him for 
the back disorder.  The veteran did not identify any health 
care providers.  The veteran did submit another medical 
opinion by Dr. T.B. and the veteran was afforded a VA 
examination.  VA's duty to assist the veteran has been 
discussed above.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  The Board will therefore move on to a 
resolution of this issue.

Discussion

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disorder.  

There is medical evidence which establishes that the veteran 
currently has a back disorder.  The August 2001 VA 
examination report reflects a diagnosis of degenerative 
arthritis of the lumbar spine with questionable stenosis.  
The veteran contends that his current back disorder was 
caused by parachute jumping in service and by a spinal 
anesthesia that he underwent for an appendectomy in service.

However, there is medical evidence that a back disorder was 
not present in service.  The service records show that the 
veteran underwent airborne training in service and he was 
awarded a parachute badge.  However, the service medical 
records do not reflect any findings of a back disorder.  The 
service examinations in August 1950, March 1951, and June 
1952 indicate that the examination of the spine revealed no 
significant abnormalities.  The service medical records are 
silent for complaints of back pain or other symptomatology.  
At service separation in June 1952 the veteran informed VA 
that he did not want to file a claim for compensation at the 
time.  

There is no evidence of manifestations of arthritis of the 
lumbar spine within one year from service separation in June 
1952.  Thus, service connection on a presumptive basis is not 
warranted.  The evidence of record shows that a back disorder 
was diagnosed in December 1999. 

There is competent medical evidence that associates the back 
disorder with the veteran's period of service.  The veteran 
has submitted statements by Dr. T.B. in support of his claim.  
In the December 1999 statement, Dr. T.B. stated that the 
veteran had activity in the military including jumping and 
rigorous ranger training and this training "serves to 
intensify his physical condition."  In an October 2001 
statement, Dr. T.B. stated that it was possible and as likely 
as not that the veteran's recurring problems especially his 
back condition were linked or caused by his numerous 
parachute jumps while serving in the U.S. Army.  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the statements by Dr. T.B. have limited 
probative value.  It appears that Dr. T.B.'s conclusion that 
the veteran's back disorder is due to parachute jumps in 
service is based on the veteran's self report as opposed to 
consideration of the veteran's entire medical history and 
examination findings.  There is no indication that Dr. T.B. 
reviewed the veteran's service medical records which show 
that the veteran's spine and musculoskeletal systems were 
normal after the parachute jumps and upon separation from 
service.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the claimant and that are unsupported by the clinical 
evidence.  

The Board finds the August 2001 VA examination report to be 
more probative.  The VA examiner concluded that the veteran's 
normal military activities did not contribute to the 
veteran's present back problems.  The VA examiner based this 
conclusion upon the lack of any symptomatology or treatment 
in service.  The VA examiner reviewed the veteran's claims 
folder including the veteran's service medical records.  The 
VA examiner specifically referred to the service examination 
reports which indicated that examinations of the veteran's 
spine and musculoskeletal system were normal.  The VA 
examiner also stated that in the claims file, there was a 
form signed in June 1952 which states that the veteran was 
not filing a claim as far as the VA was concerned at 
discharge.  The Board finds that this is not a statement 
"relating to the origin, or incurrence of any disease or 
injury made in service[,]" as contemplated by 38 C.F.R. 
§ 3.304(b)(3) (excludes such statements from consideration in 
applying the presumption of soundness).

The Board finds that the VA medical opinion to have great 
evidentiary weight.  The VA examiner is competent to render a 
medical opinion as to whether the arthritis of the lumbar 
spine was incurred in or is related to the veteran's period 
of service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The VA examiner reviewed the veteran's medical 
records, including the service medical records and examined 
the veteran as well.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In the present case, the VA examiner referred to the 
specific evidence of record which supports his conclusion and 
he provided a rationale for the conclusion.  

The veteran also asserts that he has a back disorder due to a 
spinal anesthesia in service.  The service medical records 
show that the veteran had an appendectomy in service and he 
underwent spinal anesthesia.   

In the December 1999 statement, Dr. T.B. stated that the 
veteran had asked for a statement indicating that the back 
disorder was aggravated by the spinal injection in service.  
Dr. T.B. indicated that although he has not seen any 
illnesses from spinals, he has certainly seen that if a 
patient felt as though the disorder was linked to the spinal, 
than perhaps it could worsen the underlying illness.  In an 
October 2001 statement, Dr. T.B. stated that it was possible 
and as likely as not that the veteran's recurring problems 
especially his back condition were linked to the surgical 
experience and/or his parachute jumps in service.

The Board finds these statement to be too speculative and 
therefore, the statements have limited probative value.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence for the claim).  

The Board also points out that the December 1999 and the 
October 2001 statements are speculative and appear to be 
based upon the veteran's own reported medical history.  There 
is no indication that Dr. T.B. reviewed the service medical 
records.  The service medical records do not support his 
conclusion.  There is no medical evidence that the veteran 
had a pre-existing back disorder.  The service medical 
records show that the veteran's back was normal upon entry 
into service.  

Dr. T.B. did not provide any reasons or bases for his 
conclusion in the October 2001 statement.  In the October 
2001 statement, Dr. T.B. indicated that it was possible and 
as likely as not that the veteran's back disorder was caused 
by the surgical experience in service.  The Board points out 
that this statement appears to be based upon the veteran's 
own reported medical history.  There is no indication that 
Dr. T.B. reviewed the service medical records which show that 
the veteran had no complaints pertinent to the back or a back 
disorder.  The service medical records show that the veteran 
underwent an appendectomy in service and he underwent a 
spinal anesthesia.  However, there is no indication in the 
operation report that the veteran sustained a back disorder 
due to the spinal anesthesia.  The service medical records 
dated after the operation report make no mention of any back 
disorder.

The Board notes that the VA examiner who performed the August 
2001 VA examination reviewed the veteran's service medical 
records and he examined the veteran.  The VA examiner 
concluded that the spinal anesthesia was not a causative 
agent for the back disorder.  The VA examiner stated that for 
the spinal anesthesia to be a causative agent, the veteran 
should have had continuous symptomatology and the records did 
not show this.  The VA examiner pointed to the service 
examination reports dated after the spinal anesthesia which 
showed the examination of the veteran's back was normal.  The 
Board finds the VA examiner's medical opinion to be highly 
probative because the VA examiner reviewed all of the medical 
records, including the service medical records.  He also 
examined the veteran.  Thus, the Board finds that the VA 
examiner's medical opinion has more probative weight than the 
medical opinions by Dr. T.B.   

The veteran's own implied assertions that he currently has a 
back disorder that is medically related to service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board finds that the preponderance of the evidence shows 
that the back disorder was not incurred in service and is not 
related to the veteran's period of service.  In Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal 
Circuit indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  

After consideration of all the evidence, the Board finds that 
the veteran's back disorder was not incurred in service and 
is not associated with the veteran's period of service.  The 
preponderance of the evidence is against the claim for 
service connection for a back disorder to include arthritis 
and stenosis of the lumbar spine and the claim is denied.  
Since the preponderance of the evidence is against the claim 
for service connection for a back disorder, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a back disorder is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

